Name: 2012/504/EU: Commission Decision of 17Ã September 2012 on Eurostat
 Type: Decision
 Subject Matter: EU institutions and European civil service;  economic analysis
 Date Published: 2012-09-18

 18.9.2012 EN Official Journal of the European Union L 251/49 COMMISSION DECISION of 17 September 2012 on Eurostat (2012/504/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Whereas: (1) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics (1) provides the basic legal framework for European statistics. That Regulation refers to the Commission (Eurostat) as the Unions statistical authority responsible for the development, production and dissemination of European statistics. (2) European statistics should be developed, produced and disseminated by Eurostat in accordance with the statistical principles set out in the Treaty on the Functioning of the European Union and in Regulation (EC) No 223/2009, and further elaborated in the European statistics Code of Practice as reviewed and updated by the European Statistical System Committee on 28 September 2011. (3) Regulation (EC) No 223/2009 also provides for the protection of confidential data, which should be used exclusively for statistical purposes. (4) The Commission has undertaken to reinforce the statistical governance in the Union and to respect the above statistical principles (2). This commitment was confirmed and further developed in the Communication of 15 April 2011 to the European Parliament and the Council Towards robust quality management for European Statistics (3). The present Decision should be regarded as a renewed commitment from the Commission on confidence in European statistics developed, produced and disseminated by Eurostat. (5) Recent developments in the Unions economic governance framework have had an impact on the statistical domain and should be taken into account. This concerns, in particular, statistical independence as laid down in Regulation (EU) No 1175/2011 of the European Parliament and of the Council of 16 November 2011 amending Council Regulation (EC) No 1466/97 on the strengthening of the surveillance of budgetary positions and the surveillance and coordination of economic policies (4). (6) In this context, the powers of the Commission as appointing authority with regard to the recruitment, transfer and dismissal of the Director-General of Eurostat should be exercised, in accordance with the Staff Regulations, with due regard to the need to guarantee independence, objectivity and efficiency in the exercise of his or her responsibilities, and following a transparent procedure based on professional criteria only. (7) In addition, Eurostat has been assigned specific tasks by Council Regulation (EC) No 479/2009 of 25 May 2009 on the application of the Protocol on the excessive deficit procedure annexed to the Treaty establishing the European Community (5). (8) Furthermore, as set out in the Communication from the Commission to the European Parliament and the Council on the production method of EU statistics: a vision for the next decade (6), Eurostat should provide a high-quality statistical service by also enhancing relations with the Union bodies in order to anticipate statistical needs and advance the usage of existing statistics. This also involves building closer relations with other services of the Commission. (9) Statistics should be defined with reference to Regulation (EC) No 223/2009. For the purposes of this Decision, a distinction should also be made between European statistics and other statistics. (10) Setting policy objectives and determining the information required to achieve these objectives is a matter for policymakers. Those activities should therefore fall within the mandate and responsibilities of the concerned Commission services, while Eurostat should ensure the programming of activities related to European statistics, taking into account user needs, relevant policy developments and resource constraints. (11) Commission activities related to other statistics should be subject to a planning and coordination exercise with a view to ensuring consolidated information on these activities. This exercise should be steered by Eurostat and its scope limited to subjects upon which there is mutual agreement between the Commission services concerned and Eurostat. (12) European statistics are determined by the European statistical programme and the corresponding annual work programme. (13) To secure public trust in European statistics and to promote high-quality statistics developed, produced and disseminated by Eurostat, a process for labelling European statistics should be developed and applied. (14) The development, production and dissemination of high-quality European statistics should be safeguarded by the Director-General of Eurostat, who is the Chief Statistician. In addition, his or her tasks should include coordinating the statistical activities of the Commission with a view to ensuring quality and minimising reporting burden. Therefore, the Chief Statistician should also be consulted on the development and production of other statistics. (15) Close cooperation between Eurostat and other Commission services on statistical activities and the appropriate coordination of these activities by the Chief Statistician should ensure the coherence and comparability of European statistics and a better response to future challenges, in particular the need to minimise response burden and administrative burden. For the same purposes, access to administrative data sources within the Commission should be provided to the extent necessary and cost-effective for the development, production and dissemination of European statistics. (16) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (7) is applicable to the extent Eurostat processes personal data. In addition, European statistics produced on the basis of personal data should be gender-disaggregated when relevant. (17) It is therefore necessary to further define and clarify Eurostats role and responsibilities within the Commission. (18) Commission Decision 97/281/EC of 21 April 1997 on the role of Eurostat as regards the production of Community statistics (8) should be repealed, HAS DECIDED AS FOLLOWS: Article 1 Subject matter This Decision defines the role and responsibilities of Eurostat within the internal organisation of the Commission, as regards the development, production and dissemination of statistics. Article 2 Definitions For the purposes of this Decision, the following definitions apply: (1) Statistics mean statistics as defined in Article 3(1) of Regulation (EC) No 223/2009. They are either European statistics or other statistics; (2) European statistics means statistics as referred to in Article 1 of Regulation (EC) No 223/2009 and as determined by the European statistics annual work programme; (3) Other statistics means statistics that are not European statistics and that are identified in the planning and coordination exercise referred to in Article 5(2). Article 3 Eurostat Eurostat is the statistical authority of the Union referred to in Article 6(1) of Regulation (EC) No 223/2009. It is a service of the Commission, headed by a Director-General. Article 4 Statistical principles Eurostat shall develop, produce and disseminate European statistics in accordance with the statistical principles of professional independence, impartiality, objectivity, reliability, statistical confidentiality and cost-effectiveness as defined in Article 2(1) of Regulation (EC) No 223/2009 and as further elaborated in the European statistics Code of Practice. Article 5 Planning and programming 1. Activities related to European statistics shall be determined by the European statistical programme referred to in Article 13 of Regulation (EC) No 223/2009, and by the annual work programme referred to in Article 17 of that Regulation. 2. Activities related to other statistics shall be subject to and identified through a planning and coordination exercise steered by Eurostat. The scope of this exercise shall be limited to subjects upon which there is mutual agreement between the Commission services concerned and Eurostat. 3. Specific inter-service agreements may be established between Eurostat and the other services of the Commission for the purpose of these activities, including also activities related to administrative records. Article 6 Tasks of Eurostat 1. Eurostat shall be in charge of the development, production and dissemination of European statistics. To this end, Eurostat shall, in particular: (a) collect and aggregate the statistical information necessary to compile European statistics; (b) develop and promote statistical standards, methods and procedures; (c) steer the European Statistical System, strengthen cooperation among its partners, and ensure its leading role in official statistics worldwide; (d) cooperate with international organisations and third countries in order to facilitate the comparability of European statistics with statistics produced in other statistical systems and, where appropriate, support third countries in the improvement of their statistical systems. 2. Eurostat shall ensure that European statistics are made accessible to all users in accordance with statistical principles, in particular the principles of professional independence, impartiality and statistical confidentiality. In this respect, Eurostat shall provide the technical explanations and the support necessary for the use of European statistics and may use appropriate communication channels for the purpose of statistical news releases. 3. Eurostat shall ensure cooperation and regular constructive dialogue with other services of the Commission and, where necessary, with data providers with a view to taking into account user needs, relevant policy developments and other initiatives. To this end, those Commission services that are potential users of specific European statistics shall be informed and involved from an early stage in the development of new or changed statistics, among other things in order to understand the potential policy implications of new or changed statistical methods, standards and definitions. 4. Eurostat shall coordinate the development and production of other statistics. For that purpose, it shall: (a) optimise the use of existing information that can be used for statistical purposes, in order to ensure quality and minimise burden for respondents; Eurostat shall invite any service of the Commission concerned to contribute for that purpose; (b) be informed by all services of the Commission about the scope and quality characteristics of statistics produced by them, about significant changes in the methodology for the production of statistics, and about new data collections planned; (c) provide guidance, appropriate training and expert services to other Commission services necessary for the development and production of other statistics, subject to available resources. Article 7 Director-General of Eurostat 1. With regard to European statistics, the Director-General of Eurostat shall have sole responsibility for deciding on processes, statistical methods, standards and procedures, or on the content and timing of statistical releases, in accordance with the European statistical programme and the annual work programme. When carrying out these statistical tasks, the Director-General of Eurostat shall act in an independent manner; he or she shall neither seek nor take instructions from the Union institutions or bodies, from any government of a Member State, or from any other institution, body, office or entity. 2. The Director-General of Eurostat shall act as authorising officer for the implementation of the appropriations allocated to Eurostat. Article 8 Chief Statistician 1. The Director-General of Eurostat shall be regarded as the Chief Statistician. 2. The Chief Statistician shall: (a) be in charge of the development, production and dissemination of European statistics within the Commission; (b) be responsible for coordination of the development and production of other statistics as referred to in Articles 5(2) and 6(4); (c) represent the Commission in international statistical forums, notably for the purposes of coordinating the statistical activities of the institutions and bodies of the Union as referred to in Article 6(3) of Regulation (EC) No 223/2009; (d) chair the European Statistical System Committee referred to in Article 7 of Regulation (EC) No 223/2009; (e) prepare the programmes referred to in Article 5(1) of this Decision in close consultation with other services of the Commission, taking into account as far as possible user needs and other relevant developments; (f) liaise between the European Statistical System (ESS) and the European Statistical Governance Advisory Board in all matters relating to the implementation of the European statistics Code of Practice within the ESS as a whole. 3. Any service that intends to undertake activities involving the production of statistics shall consult the Chief Statistician at an early stage in the preparation of the activities concerned. The Chief Statistician may make recommendations in this regard. Initiatives not related to the development, production and dissemination of European statistics, especially in cases of specific inter-service agreements, shall fall entirely under the responsibility of the concerned service. Article 9 Access to administrative records 1. In order to reduce the burden on respondents, Eurostat shall have the right to access administrative data within the Commission services, subject to confidentiality rules established in Union legislation, and to integrate these administrative data with statistics to the extent that these data are relevant for the development, production and dissemination of European statistics. 2. Eurostat shall be consulted on and may be involved in the initial design, subsequent development and discontinuation of administrative registers and databases built up and maintained by other Commission services, in order to facilitate further use of the data contained in these registers and databases for the purposes of European statistics. To that end, Eurostat shall have the right to propose standardisation activities concerning administrative records that are relevant for the production of European statistics. 3. To enhance the effectiveness of the provisions of this Article, each service of the Commission shall ensure that access to administrative data is granted to Eurostat upon request to the extent necessary for the development, production and dissemination of European statistics, in accordance with confidentiality rules established in Union legislation. Article 10 European statistics Code of Practice 1. In accordance with Article 11 of Regulation (EC) No 223/2009, European statistics shall be developed, produced and disseminated by Eurostat in accordance with the European statistics Code of Practice as reviewed and updated by the European Statistical System Committee. 2. Eurostat shall involve the European Statistical Governance Advisory Board in all actions concerning the European statistics Code of Practice in accordance with the mandate of the Board. 3. Eurostat shall monitor the effective implementation of the European statistics Code of Practice by national statistical authorities. Article 11 Quality assurance and labelling 1. Eurostat shall ensure the quality management of European statistics. For that purpose, and on the basis of established quality criteria, while answering user needs for statistics with different quality profiles, Eurostat shall: (a) monitor and assess the quality of the data that it collects or receives, and report upon the quality of the European statistics that it disseminates; (b) promote and apply a labelling process for European statistics; (c) verify the data that are under Eurostats responsibility in the context of the Unions enhanced economic governance and apply all the powers that have been specifically granted to Eurostat in the relevant procedures. 2. Eurostat shall establish a quality assurance framework, reflecting the measures in place or to be taken in order to ensure the proper implementation of the European statistics Code of Practice. Article 12 Use of confidential data 1. The Director-General of Eurostat shall take all necessary measures to ensure that statistical confidentiality is respected. 2. Data that are considered confidential pursuant to Article 3(7) of Regulation (EC) No 223/2009 shall, according to the provisions of Chapter V of the same Regulation, be accessible only to officials and other staff of Eurostat and other natural persons working for Eurostat under contract, wherever such data are necessary for the production of European statistics and within their specific domain of work. 3. The Director-General of Eurostat shall, in addition, take all necessary measures to protect data whose disclosure would cause prejudice to Union interests, or to the interests of the Member State to which they relate. Article 13 Repeal Decision 97/281/EC is repealed. References to the repealed Decision shall be construed as references to this Decision. Done at Brussels, 17 September 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 87, 31.3.2009, p. 164. (2) Communication from the Commission to the European Parliament and to the Council on the independence, integrity and accountability of the national and Community statistical authorities, COM(2005) 217 final. (3) COM(2011) 211 final. (4) OJ L 306, 23.11.2011, p. 12. (5) OJ L 145, 10.6.2009, p. 1. (6) COM(2009) 404 final. (7) OJ L 8, 12.1.2001, p. 1. (8) OJ L 112, 29.4.1997, p. 56.